Case 1:18-cv-01420-OTW Document 281 Filed 10/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JORGE RIVERA, on behalf of himself, FLSA Collective

Plaintiffs and the Class, Case No.: 18-cv-01420
Plaintiffs,
STIPULATION OF
v VOLUNTARY DISMISSAL
PURSUANT TO
THE ANTHEM COMPANIES, INC. fik/a THE E.R.C.P. 41 (ay((Ayid

WELLPOINT COMPANIES, INC.,

Defendants.

 

IT IS HEREBY STIPULATED AND AGREED by and between the parties and/or their respective
counsel(s) that the claims of all Plaintiffs are voluntarily dismissed, without prejudice, against the

Defendants, pursuant to the Federal Rules of Civil Procedure 41(a)(1)(A)(iD, without costs or attorneys’ fees

 

 

 

 

to any party.

For the Defendants: For the Plaintiffs:

By: Benjamin ban By:
Benjami Han, Esq. “C.K Kee, Esq.
Jeffrey Glaser, Esq. Lee Litigation Group, PLLC
Seyfarth Shaw LLP 148 West 24th Street, 8th Floor
1075 Peachtree Street, N.E., Suite 2500 New York, NY LOOL!
Atlanta, GA 30309 Tel.: (212) 465-1188
Tel.: (464) 885-6738 Fax: (212) 465-1181
Fax: (404) 724-1717 cklee@leelitigation.com
bhan@seyfarthshaw.com

Date: 94fo[ 2020 Date: 09/30/2020

SO ORDERED ~ /
SX. 8.0er 2020

Hon. OnaT. Wang ~ ) Dated

 

 
